DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “pole” in claims 1-2 is used by the claim to mean “pawl.” The term is indefinite because the specification does not clearly redefine the term. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pettengill (US-20140291998-A1).

With regards to claim 1, Pettengill discloses a door lock device (1 Figure 1) provided in a door of a vehicle (Abstract), the door lock device comprising: 
(6 Figure 1) that has a receiving groove (4 Figure 1) and is pivotable about a first axis (11 Figure 1), the receiving groove receiving a striker (5 Figure 1) that is fixed to a vehicle body (PP 0035); 
a first pawl (9 Figure 1) that has a first locking section (10 Figure 1) and is pivotable about a second axis (12 Figure 1), the first locking section abutting the latch and keeping the latch in a full-latch position (Figure 1) in a door closed state; and 
a second pawl (16 Figure 1) that has a second locking section (19 Figure 1) and pivots about a third axis (15 Figure 1) to a disengaged position (Figure 3) by an operation of a door operation piece (30 Figure 3) during a door opening operation (PP 0037), the second locking section abutting the first pawl and keeping the first pawl in an abutting state against the latch in the door closed state (Figure 1 shows that counterclockwise rotation of the latch 6 is blocked by the first pawl 9, which itself is blocked from counterclockwise rotation by the second pawl 16 [PP 0036]), 
wherein in the door closed state (Figure 1), an arm of moment that is generated around the second axis by a force exerted on the first locking section of the first pawl from the latch is shorter than an arm of moment around the second axis that generates a force exerted on the second locking section of the second pawl from the first pawl. (See annotated Figure 1 below.)

    PNG
    media_image1.png
    257
    365
    media_image1.png
    Greyscale


With regards to claim 2, Pettengill discloses the door lock device for the vehicle according to claim 1, wherein the latch (6 Figure 1) has: 
a full-latch engagement section (7 Figure 1) that the first locking section (10 Figure 1) of the first pawl (9 Figure 1) abuts in the door closed state (Figure 1); and a disengagement projection (29b Figure 1, formed by the recess 21) that causes a pivot of the second pawl (16 Figure 1) during a door closing operation (Figures 6-7), 
the second pawl has a disengagement lever (24 Figure 6), and 
during the door closing operation, the disengagement projection pushes the disengagement lever by the pivot of the latch to cause the pivot of the second pawl (Figures 6-7 show that clockwise rotation of the latch 6 forces counterclockwise rotation of the second pawl 16), a state where the second locking section (19 Figure 7) of the second pawl abuts the first pawl is thereby canceled (Figures 6-7 show that the result of counterclockwise rotation of second pawl 16 is to allow counterclockwise rotation of the first pawl 9) the first locking section of the first pawl can retreat from the full-latch engagement section (7 Figure 7) of the latch (Figures 7-8 show that when the first pawl 9 is allowed counterclockwise rotation, clockwise rotation of the latch 6 forces the first pawl 9 to retreat and allow passage of the full-latch engagement section 7), and movement of the latch to the full-latch position (Figure 8) is permitted. (PP 0041-0043)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-10808437-B2: A similar latch mechanism.
US-10864831-B2: A similar latch mechanism.
US-20110169282-A1: A similar latch mechanism.
WO-2007059897-A1: A similar latch mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532.  The examiner can normally be reached on Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675